 

 

Case 3:18-cv-00189-ARC Document 23 Filed 05/30/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL LARACUENTI,
CIVIL ACTION NO. 3:18-CV-189

Plaintiff,
(JUDGE CAPUTO)

SALISBURY BEHAVIORAL
HEALTH, INC.,

Defendant.

ORDER

 

axtt
NOW, this, 2day of May, 2019, the Court having been notified that the above

case has been settled, IT IS HEREBY ORDERED that this case is dismissed without
costs and without prejudice to the right of any party, upon good cause shown, to
reinstate the action within sixty (60) days of the date of this Order if settlement is not

consummated.

CAE (2

A. Richard Captto
United States District Judge

 

 
